You need not produce cases to that effect. The law is so, and if you insist upon it, on that ground the Court will reject the evidence; but the practice of the bar has been not to draw out the pleadings at length, nor to reply, but, when the act of limitation is pleaded, *Page 22 
to proceed to give evidence of facts that will avoid the act, as if such facts had been replied. It is for you to consider whether (7)   insisting upon the strict rule of law at this time be for the advancement of justice or consistent with the implied agreement amongst the practitioners, not to take advantage for want of a replication.
The plaintiff's counsel then said if the practice had been as stated, he would not infringe it. Wherefore, the evidence was given, which proved that the intestate in his lifetime had admitted the debt, and that after his death the note was presented to one of his administrators, who said, "It is the signature of the deceased, and all his just debts shall be paid when the Holly Shelter lands are sold."